Citation Nr: 1614810	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  06-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 
 
2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, panic disorder and anxiety, among other psychiatric diagnoses. 
 
3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for the residuals of gum surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to February 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Board reopened the previously denied service connection claim for hepatitis and remanded the underlying service connection claim for hepatitis C as well as service connection claims for PTSD and gum surgery residuals for additional action. 

The Board has recharacterized the PTSD claim as a claim for an acquired psychiatric disorder, to encompass the additional psychiatric diagnoses raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that a January 1980 rating decision denied service connection for a "nervous condition."  In light of this fact, it has recharacterized the issue as considering whether new and material evidence has been received to reopen the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  In this case, the nervous disability claimed in December 1979 and the current psychiatric disability claim are the same, as the Veteran has identified in-service behavior problems as evidence of his claimed psychiatric disability.  The Board does not construe the current acquired psychiatric disability as a claim for a "distinctly diagnosed disease" from the nervous condition adjudicated in 1980.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen the prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009). 

The issues of service connection for an acquired psychiatric disability, on the merits, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for a nervous disorder was denied in an unappealed January 1980 RO decision. 
 
 2. The lay evidence indicates that the Veteran experienced fear of hostile military or terrorist activity during service in the Republic of Vietnam.

3.  The evidence does not establish a current gum surgery residual that is considered a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1. The January 1980 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015). 
 
 2. New and material evidence has been  received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for compensation and outpatient treatment purposes for gum surgery residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

The Board decision to reopen the previously denied claim is fully favorable to the Veteran and discussion of VA's compliance with the notice and assistance requirements of the VCAA is not needed with regard to this issue.  38 U.S.C.A. § 5100 et seq. (West 2014).

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a June 2004 letter provided notice of the information and evidence needed to substantiate the service connection claims and division of responsibility between the Veteran and VA in obtaining evidence.  A March 2006 letter informed the Veteran about how VA assigns disability ratings and effective dates.  The agency of original jurisdiction has readjudicated the claim since then.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   The duty to notify is satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran and others on his behalf.  

The Board notes that it appears the Veteran had teeth number 1, 16, 17 and 32 removed in service.  Documentation of when these teeth were removed is not available.  However, as explained below, the evidence does not show a current residual gum disability for VA compensation purposes and the issue of in-service treatment is consequently moot.  38 C.F.R. § 4.150.  Further search efforts to obtain documentation of any in-service tooth removal would not raise any reasonable possibility of substantiating the claim in this particular case.  38 C.F.R. § 3.159(d).    

The Veteran was not afforded a VA examination for his claimed gum surgery residuals.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this case, service treatment records and post-service medical records are completely devoid of clinical assessment or suggestion of maxillofacial trauma from an in-service injury.  Notably, the existence of periodontal disease alone does not qualify as a disability for service connection purposes.  38 C.F.R. § 4.150.  The evidence does not otherwise identify a current gum or jaw disorder that is potentially compensable for service connection purposes or otherwise indicate eligibility for outpatient dental treatment.  Id.; McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  In this particular case, a current disability is not shown for claimed gum disease residuals.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The decision is in substantial compliance with the January 2009 Board remand as to the issues decided herein. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The RO issued a December 2010 supplemental statement of the case readjudicating the claimed gum surgery residuals under a de novo standard of review.  

There is no indication that there is any relevant evidence outstanding for the claim, and the Board will proceed with consideration of the Veteran's appeal.

II. Petition to reopen

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO denied the Veteran's claim for a nervous disorder in a January 1980 rating decision. The RO's January 1980 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363   (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence available prior to the January 1980 rating decision includes service treatment records, written statements from the Veteran, private medical records and a  VA hepatitis examination report.  The RO did not consider the then available evidence probative to show psychiatric disability for VA compensation purposes.  Rather, it was determined that the evidence only established a constitutional or developmental abnormality.  

The evidence received since the January 1980 rating decision includes additional written statements from the Veteran and others on his behalf, VA outpatient records, private medical records and a May 2011 VA PTSD examination report.   For purposes of reopening the claim, the Veteran's reports are presumed credible. Justus, supra.  His statements that he felt risk of harm while stationed on guard duty in Vietnam are tantamount to a fear of hostile military activity.  Such statements would warrant consideration under the relaxed PTSD stressor criteria.  38 C.F.R. § 3.304(f)(3). The medical records also show that the Veteran continues to receive mental health treatment and in May 2004 was diagnosed with PTSD by a VA psychologist due to civilian and military stressors. 

As noted above, the threshold for reopening a claim is low.  Shade, 24 Vet. App. 110.  The updated medical evidence of ongoing mental health treatment for PTSD and assertions indicating fear of hostile military activity during the Veteran's Vietnam tour relate to missing elements of the claim.  The newly submitted evidence is considered new and material, and serves to reopen the claim of service connection for an acquired psychiatric disability, claimed as PTSD. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The underlying service connection claim is addressed in the Remand section below.  

III.  Service connection for residuals of gum surgery

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  
	
Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

August 1969 physical examination for enlistment does not reveal any dental abnormalities.  

July 1970 dental clinic records show that the Veteran failed to report for his appointment. 

January 1971 separation examination report reflects that the Veteran was missing teeth number 1, 16, 17 and 32.  

November 1995 private medical records show that the Veteran had lower dentogingival pain over the past several days.  He believed that he had scraped this area while eating.  The pain had increased.  He denied any other mucous membrane findings.  Clinical evaluation showed gingival erythema, swelling and tenderness with a small ulcerated area at the base of the lower anterior incisors.  The floor of the mouth was normal.  Neck was supple without adenopathy.  The clinician diagnosed gingivitis.  He provided medication and recommended dental follow-up.  

In his May 2004 claim, the Veteran reported that he had gum surgery in 1971 and continued to have residuals.  He did not identify any specific medical treatment.   

In his July 2005 notice of disagreement, the Veteran reported that he had gum surgery in 1970 at Fort Devens, Massachusetts. 

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2015).  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.; Note to Diagnostic Code 9913.
 
The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131  as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.  A current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  See Romanowsky, 26 Vet. App. 303; McLain, 21 Vet. App. at 321 (2007).

The medical or lay evidence does not show the existence of a gum disorder that is not a symptom of periodontal disease or otherwise show an in-service trauma induced gum disorder.  In absence of a current gum disability for VA compensation purposes, the claim must be denied.  Id.; 38 C.F.R. §§ 3.102, 3.303, 4.150.  

The Board has also considered the dental claim to encompass a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

In this case, the Veteran is not service-connected for a compensable or a noncompensable dental condition, which precludes Class I and Class II eligibility.   He does not have a dental condition determined to be aggravating disability from an associated service-connected disability for Class III eligibility.  Finally, he is not evaluated as 100 percent for his service connected disabilities, is not enrolled in a chapter 31 program, and is not scheduled for care and services under chapter 17 of 38 U.S.C.  It follows he is not eligible for Class IV, Class V, or Class VI eligibility.  The record does not present a basis to grant service connection for any dental condition for outpatient dental treatment purposes.  38 C.F.R. § 17.161.

For the reasons stated above, in-service oral or maxillofacial injury resulting in missing teeth or bone loss has not been demonstrated.  The preponderance of the evidence is against this claim, and there is no doubt to be resolved.  Service connection for gum surgery residuals, to include VA outpatient dental treatment, is not warranted.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, panic disorder and anxiety, among other psychiatric diagnoses; the appeal is granted.

Service connection for residuals of gum surgery, to include for outpatient treatment purposes, is denied.  


REMAND

Additional information is needed from the Veteran to corroborate one of his identified Vietnam stressors.  He reported hitting a Vietnamese child while driving a truck in Vietnam.  The AOJ should request that the Veteran provide details regarding this stressor and conduct appropriate development based upon the response received.  

Further, another VA medical opinion is necessary for the acquired psychiatric disability claim.  Review of the May 18, 2004 VA treatment report recounts the Veteran's military and civilian stressors.  The Veteran has a complex psychiatric history including pre-service and post-service stressors.  However, he has identified a Vietnam stressor that falls into the purview of fear of hostile military activity.  38 C.F.R. § 3.304(f)(3).  The May 2004 VA psychologist indicated that the Vietnam stressors, including the stressor qualifying as fear of hostile military activity, affected him the most and diagnosed PTSD.  He also indicated that the Veteran abused drugs and alcohol during Vietnam service as a result of a high degree of fear.  More recently, a May 2014 Social Worker note reflects a PTSD diagnosis in conformance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th ed. (DSM-5).  It is unclear from his report whether the diagnosis is attributable to the Vietnam stressor involving fear of hostile military activity while on guard duty.  Meanwhile, the May 2011 VA examiner declined to diagnose PTSD.  She incorrectly reported that the 2004 PTSD diagnosis was based upon non-military stressors.  An additional medical opinion is needed to reconcile the conflicting evidence as instructed below.  

Regarding hepatitis C, the December 2009 VA examiner determined that the current hepatitis C diagnosis is likely due to intravenous (IV) drug use.  Generally drug use is considered willful misconduct and is not an event for service connection purposes.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).   However, there is a limited exception for any drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  

In this case, the May 2004 VA psychologist reported that the Veteran's alcohol and drug use was due to fear of hostile military activity in Vietnam.  This statement raises the issue of whether the drug use disability is secondary to PTSD.  Id.  In this case, the Board finds the hepatitis C issue to be potentially intertwined with the acquired psychiatric disability claim and will defer adjudication until the psychiatric claim is fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish VA Form 21-0781 Statement in Support of Claim for Service Connection for PTSD to the Veteran. Request that he detail the circumstance of the Vietnam incident where he hit a Vietnamese child while driving a truck.  Take appropriate action based upon his response.    

2.  Request that the Veteran identify any psychiatric treatment received since June 2014.  Take appropriate action based upon his response.

3.  Thereafter, contact a VA psychologist or psychiatrist for a medical opinion regarding the etiology of the Veteran's psychiatric disabilities, to specifically include PTSD.  A complete copy of the electronic record must be available and reviewed in detail by the examiner.  

Following a complete review of the record the examiner is asked to provide medical opinions, with consideration to the accompanying stipulations.  

(a)  Is there clear and unmistakable evidence that the Veteran had a DSM-IV or V Axis I psychiatric diagnosis prior to active service?  

(b)  If so, is there clear and unmistakable evidence that it did not undergo a permanent increase in severity during service?  If a permanent increase is found, describe the nature and severity of the permanent increase in disability due to active service.

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

(c)  If clear and unmistakable evidence of both a preexisting disability and permanent increase is not found above for any currently diagnosed non-PTSD psychiatric disability, is any current non-PTSD psychiatric disability at least as likely as not (50 percent probability or more) related to active service?  

(d)  If clear and unmistakable evidence of both a preexisting disability and permanent increase is not found above for any currently diagnosed PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran has or had had at any time during the pendency of the appeal, PTSD attributable to fear of hostile military activity while on guard duty in Vietnam?  (If the reported incident of hitting a Vietnamese child with a truck is verified, this stressor must also be considered).  In responding, the examiner must review and reconcile the May 19, 2004 VA treatment report showing a PTSD diagnosis attributable to fear of hostile military activity in Vietnam.  

(e)  If and only if a current psychiatric disability attributable to military service is found, is there clear medical evidence establishing that an in-service intravenous drug abuse disability is causally related to the military related psychiatric disability?

The examiner is advised that for VA compensation purposes a current diagnosis include any diagnosis since the claim was filed or proximately thereto.  In this case, the claim was filed in May 2004 and all DSM-IV and 5 Axis I psychiatric diagnoses since then must be considered, even if they later resolve during the appeal period.  DSM-IV or 5 Axis II disorders are not considered disabilities for VA compensation purposes and must be excluded.   

A complete explanation must be given in support of all medical opinions. The examiner is advised that the Veteran is competent to report readily observable symptoms and his reports must be considered.  The medical reasons for accepting or rejecting the Veteran's reports should be set forth in detail.  The examiner must probe beyond the listed diagnostic labels given by prior treating providers and discuss the underlying symptoms, including those exhibited during service, and their relationship to the currently diagnosed psychiatric disability.

(If the examiner indicates a clinical examination is needed, this should be scheduled).

4.  After completing all development, re-adjudicate these issues.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


